EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Fowler on 1/14/21.

The application has been amended as follows: 

Claim 1 has been amended to recite:
A chair comprising:
a chairback region positioned along front-facing wing portion of a chairback and above a lumbar region of the chairback; and
a fastening material on an exterior of the chair over a cushion and covering the chairback region, the fastening material including at least a portion of a fastener to which a patch is to be removably affixed at a variable position and orientation, the fastening material having an area larger than an area of the patch.

Claim 4 has been amended to recite:  
4.	A method of using the chair of claim [[3]]1 comprising:
recording video data including a user seated in the chair wherein the graphic patch is visible in renderings of the video data; and
transmitting the video data.

15.	A method of using the apparatus of claim [[14]]11 comprising:
recording video data including a user seated in the chair wherein the graphic patch is visible in renderings of the video data; and
transmitting the video data. 

Reasons for Allowance
Claims 4-7, 15, 20 and 21 depend from allowed claims.  As such the restriction of those claims has been rescinded and they have been rejoined and allowed.
The following is an examiner’s statement of reasons for allowance:  Upon further consideration and discussion with Applicant, the rejections provided in the prior Office Action have been withdrawn.  The combination of Butt or Berlinches in view of Thompson fails to teach a fastening material covering a forward-facing wing portion of a chairback such that a patch or set of patches may be removably affixed at different positions or orientations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636